Citation Nr: 1720475	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Esquire


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973 and from October 1984 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in August 2014, at which time it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue on appeal.

A veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.S. § 1116 (LexisNexis 2017); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), which includes diabetes mellitus, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Veteran contends that his service-connected lumbar spine disability caused or aggravated his diabetes mellitus.  Specifically, he contends that pain resulting from his lumbar spine disability limits his amount of physical activity, thereby causing him to gain a significant amount of weight, which in turn resulted in or aggravated his diabetes mellitus.

The Veteran does not contend that he was exposed to herbicides, including Agent Orange, during service.  However, the Veteran's testimony during an April 1994 RO hearing included reference to service in Vietnam, and a May 2012 VA Florida treatment note states that the Veteran served in Vietnam as a Marine.  Additionally, further review of the record reveals that in November 2011, a VA Form 21-3101, Request for Information, was submitted under a Personnel Information Exchange System (PIES) 034 request to furnish the Veteran's dates of Vietnam service.  The Veteran's Form DD 214 was subsequently associated with the file, indicating that the Veteran had Foreign Service during the period from June 1969 to June 1973, but there is no indication that the November 2011 request for the Veteran's Vietnam service dates was ever completed.  As the evidence of record indicates that the Veteran may have Vietnam service during the period beginning on January 9, 1962, and ending on May 7, 1975, and thus would be presumed to have been exposed to herbicides (unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service), a remand is necessary.     

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Contact the Joint Services Records Research Center (JSRRC) or any other appropriate repository of military records, and request verification of whether the Veteran had Vietnam service between June 1969 and June 1973.  All responses should be documented in the claims file.  The Veteran should be notified of the status of all requests for information.  If the JSRRC determines that there is insufficient information to verify service in Vietnam, a formal finding should be made.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

